Citation Nr: 0112297	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-12 755	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disability of the neck, shoulders and back.

2.  Entitlement to service connection for dental disability 
for compensation purposes.

3.  Entitlement to service connection for chronic jungle rot 
and rash.

4.  Entitlement to service connection for basal cell 
carcinoma of the back, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of March and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for basal cell 
carcinoma of the back, to include on a secondary basis, will 
be addressed in the remand portion of this action.

With respect to the issue of entitlement to service 
connection for dental disability, the Board notes that the RO 
has denied service connection for this disability solely on 
the basis that the veteran does not have a dental disability 
subject to service connection for compensation purposes.  It 
has not adjudicated whether service connection is warranted 
for dental disability for dental treatment purposes.  It  
does not appear that the veteran is seeking service 
connection for dental disability for treatment purposes, but 
if he does desire this benefit he should so inform the RO 
which should respond appropriately to any clarification 
provided by the veteran. 


FINDINGS OF FACT

1.  Service connection was denied for disability of the back, 
shoulders, and neck in a Board decision dated in March 1986.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1986 Board 
decision.

3.  The veteran's claimed dental disability is due to 
periodontal disease.

4.  All evidence necessary for an equitable determination of 
the issue of entitlement to service connection for jungle rot 
and a rash has been obtained.

5.  The veteran does not have chronic jungle rot or a chronic 
rash.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for disability of the neck, shoulders, 
and back has not been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

2.  The claim for entitlement to service connection for 
dental disability for compensation purposes lacks legal 
merit.  38 C.F.R. § 3.381(a) (2000); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

3.  Neither chronic jungle rot nor a chronic rash was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal but after the claims folder was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), became law.  This 
liberalizing law is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  The veteran has not identified any 
outstanding evidence which could be obtained to support 
reopening of his claim for service connection for disability 
of the neck, shoulder, and back, or to substantiate his claim 
for service connection for chronic jungle rot and skin rash.  
In addition, the record reflects that the veteran has been 
provided several VA general medical examinations since his 
discharge from service.  In sum, the facts relevant to these 
issues have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.  With respect to the claim for 
service connection for dental disability for compensation 
purposes, the Board notes that the pertinent facts are not in 
dispute and the law is dispositive.  Therefore, there is no 
additional information or evidence which could be obtained to 
substantiate this claim.  Accordingly, the veteran will not 
be prejudiced as a result of the Board deciding these issues 
without first affording the RO an opportunity to consider the 
issues in light of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

I.  New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability of the back, shoulders and 
neck was denied in a March 1986 decision of the Board on the 
basis that no chronic disorder of the veteran's back, 
shoulders or neck was present in service, arthritis of any of 
these areas was not manifested until many years after the 
veteran's discharge from service and was not etiologically 
related to service trauma. 

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

The evidence on file at the time of the March 1986 Board 
decision consisted of the veteran's service medical records, 
VA examination reports beginning in August 1962, private 
medical reports beginning in September 1962, and a January 
1985 lay statement.

The veteran's service medical records, including his March 
1946 discharge examination report, do not reveal any 
pertinent complaint, abnormal finding, or diagnosis.  

According to a May 1985 report from Houtz Steenburg, M.D., 
who treated the veteran from 1947 to 1976, the veteran was 
initially seen in November 1947 with complaints of tingling 
and numbness in the left arm and pain in the left shoulder, 
left leg, and back.  He continued to have similar complaints, 
and it was eventually determined that he had degenerative 
spinal narrowing at C5-6.  

On VA examinations in August 1962 and January 1965, there 
were no complaints or findings of musculoskeletal disability.  
According to December 1981 medical statements from Henry B. 
Byrum, Jr., M.D., and Martin W. Durkin, M.D., the veteran had 
disc disease of the cervical spine.  Degenerative arthritis 
of the cervical and lumbar spine was diagnosed on VA 
examination in September 1982.  

According to a January 1985 statement from H. R., who appears 
to have served with the veteran, the veteran injured his 
neck, shoulders, and back when the hopper from a cement mixer 
fell and hit him.

Pertinent evidence received by VA after the March 1986 Board 
decision consists of the veteran's statements, the report of 
an April 1999 MRI of the back and a May 2000 report from 
Memorial Health Clinic.  

The April 1999 MRI revealed multilevel lumbar disc 
herniations and disc herniation of D11-12.  The diagnosis in 
May 2000 was degenerative arthritis with disc disease of the 
cervical, dorsal and lumbar spine.  The medical evidence 
added to the record is essentially cumulative in nature since 
it continues to show the presence of neck and back disability 
many years after the veteran's discharge from service.  It 
includes no evidence of a nexus between the veteran's current 
disability and his military service.  Therefore, it is not so 
significant by itself or when considered in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim the 
evidence added to the record is not.  Accordingly, it is not 
new and material.

The veteran's own statements are to the effect that he has 
disability of the neck, shoulders, and back due to service, 
but his lay assertions of medical causation cannot serve as a 
predicate to reopen the claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Therefore, the claim for service connection for disability of 
the neck, shoulders, and back has not been reopened.

II.  Dental Disability

According to the applicable VA regulation at the time that 
the veteran's dental claim was received by VA in January 
2000, service connection for periodontal disease will be 
granted solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

The Board notes that in a March 1951 rating decision the 
veteran was granted service connection for treatment purpose 
for missing or defective teeth # 2, 3, 6, 10, 11, and 14.  
When examined by VA in August 1962, the veteran had false 
upper and lower teeth.  The veteran now claims that he should 
be granted service connection for dental disability, for 
compensation purposes, because he incurred periodontitis in 
service that resulted in the removal of all of his teeth.  As 
noted above, 38 C.F.R. § 3.381 provides that service 
connection for dental disability due periodontal disease can 
only be granted for treatment purposes.  Since the pertinent 
facts are not in dispute and the law is dispositive, this 
claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Jungle Rot and Rash

The veteran's service medical records do not reveal any 
evidence of skin disability, including jungle rot or a rash; 
his skin was normal on discharge physical examination in 
March 1946.  His skin was also noted to be normal on VA 
examination reports dated in August 1962, January 1965, 
August 1981, and March 1982.  The only post-service notation 
of skin disability is the February 2000 statement from 
Michael J. Sullivan, M.D., concerning the basal cell 
carcinoma removed from the veteran's back in 1993.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The service and post-service medical evidence of record is 
negative for this claimed disability.  Consequently, service 
connection for this claimed disability is not warranted.


ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
disability of the neck, shoulders, and back is denied.

Service connection for dental disability for compensation 
purposes is denied.

Service connection for chronic jungle rot and rash is denied.



REMAND

According to a February 2000 statement from Dr. Sullivan, the 
veteran's service sun exposure could have contributed to the 
basal cell carcinoma of the veteran's back that was removed 
in 1993.  Dr. Sullivan also noted that there is a definite 
increased risk of basal cell carcinoma in sun exposed areas.  
There is no subsequent VA medical opinion on the relationship 
between the veteran's sun exposure during service and his 
basal cell carcinoma of the back.  

Based on the above, the Board finds that additional 
development is required to comply with the provisions of the 
VCAA.  Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his pending claim for service 
connection for basal cell carcinoma 
of the back.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain, and associate with the file, 
all records noted by the veteran 
that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the etiology of the veteran's basal 
cell carcinoma of the back.  The 
claims folder, including a copy of 
this REMAND, must be made available 
to the examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
basal cell carcinoma of the back is 
etiologically related to service, to 
include sun exposure.  The rationale 
for the opinion should also be 
provided.

4.  After the above, the RO should 
undertake any other action required 
to comply with the notice and duty 
to assist provisions of the VCAA and 
should then readjudicate the issue 
on appeal.

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



